— Order of the Supreme Court, Bronx County (Cotton, J.) entered December 11, 1981, which denied the motion by defendant to dismiss the action for want of prosecution, while imposing costs of $500 on plaintiff’s attorney, unanimously modified, on the law and facts and in the exercise of discretion, to the extent of increasing the costs imposed upon plaintiff’s attorney to the sum of $2,500, said sum to be payable within 30 days of the date of this court’s order, and otherwise affirmed, with costs of this appeal payable to defendant. In the event that plaintiff’s attorney fails to timely pay the sum of $2,500 to defendant, the order appealed from is reversed, on the law, the facts and in the exercise of discretion, and the motion to dismiss the action for want of prosecution is granted, with costs to defendant. After review of the record, we are of the view that the increase in costs is warranted. Concur — Carro, J. P., Lupiano, Silverman, Bloom and Asch, JJ.